          Case 1:19-cr-00258-NONE-SKO Document 41 Filed 08/27/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00258-NONE-SKO
12                                Plaintiff,
                                                        STIPULATION AND ORDER TO CONTINUE
13                         v.                           BAIL REVIEW HEARING
14   William MUHAMMAD,                                  DATE: September 2, 2020
                                                        TIME: 2:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for bail review on September 2, 2020.

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate to continue the bail review one day to September

20 3, 2020 to accommodate government counsel’s schedule.
21
     Dated: August 26, 2020                                 MCGREGOR W. SCOTT
22                                                          United States Attorney
23
                                                            /s/ JEFFREY A. SPIVAK
24                                                          JEFFREY A. SPIVAK
                                                            Assistant United States Attorney
25

26   Dated: August 26, 2020                                 /s/ Marc Days
                                                            Marc Days
27                                                          Counsel for Defendant
28                                                          William MUHAMMAD

                                                        1
30
          Case 1:19-cr-00258-NONE-SKO Document 41 Filed 08/27/20 Page 2 of 2


 1

 2                                                   ORDER

 3          IT IS SO ORDERED that the Bail Review hearing in this matter is continued from September 2,

 4 2020 at 2:00 pm to September 3, 2020 at 2:00 pm before Magistrate Judge Barbara A. McAuliffe.

 5 Any opposition to the Motion for Bail Review should be filed on or before September 1, 2020. The

 6 noon cut off time to file the opposition is vacated.

 7
     IT IS SO ORDERED.
 8

 9      Dated:    August 27, 2020                             /s/ Barbara   A. McAuliffe     _
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                          2
30
